 Case 3:11-cr-00701-AET Document 213 Filed 01/19/21 Page 1 of 1 PageID: 3079




January 19, 2021

BY ECF

The Honorable Anne E. Thompson,
 Senior United States District Judge
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street, Room 2020
Trenton, NJ 08608

       Re:    United States v. Eliyahu Weinstein, Crim. No. 11-701 (AET)

Dear Judge Thompson:

       This firm represents Defendant Eliyahu Weinstein in the above-referenced matter. On
December 31, 2020, this Court granted Mr. Weinstein’s Motion to Stay the December 24, 2020
“Turnover Order” and ordered him to file Opposition on or before January 19, 2021. See ECF No.
212. With the consent of the United States Attorney’s Office, we hereby request a 14-day
extension to file, thereby making Mr. Weinstein’s Opposition due on or before February 3, 2021.

       If Mr. Weinstein’s request meets with the approval of this Court, we ask that Your Honor
so-order this letter and file it on the docket.

       We thank the Court for its attention to this matter.

                                               Respectfully,



                                               Jennifer Mara


 cc:    All ECF Participants
                                               IT IS SO ORDERED:


                                               ________________________________________
                                               HONORABLE ANNE E. THOMPSON,
                                                SENIOR UNITED STATES DISTRICT JUDGE
